Exhibit 99.2 Strength in numbers 110 years 1903-2013 [Logo] Simmons First National Corporation 2012 Company Report [Logo] 2012 Letter to Shareholders Despite the challenges and uncertainty with this economy, our financial performance was better than anticipated.Our earnings topped $27.7 million, an increase of 9% on assets of $3.5 million, and an ROA of .83%. While we compared favorably to our peer, it remains below our historical performance and expectation levels, primarily driven by historically low interest rates and a very sluggish recovery. Obviously, there are many pieces to this puzzle; our earnings growth was a major accomplishment, but even more significant, is the way we achieved the growth, i.e. through the execution of our strategic plan, which resulted in the deployment of our excess capital in two FDIC acquisitions, and by continued improvement in our asset quality numbers that were already strong. New initiatives were introduced in all eight community banks that resulted in good growth in our loan portfolios and customer relationships. Historically, one of our greatest strengths has been in our balance sheet. Our conservative culture has enabled us to navigate the “great recession” and today, our regulatory capital is in the 84th percentile of our peer, asset qualityin the 90th percentile, and liquidity in the 95th percentile. Like others in the banking industry, our greatest challenge has been generating top-line revenue growth, which is primarily driven by loan growth. This has certainly been a challenge since the recession because of moderate economic recovery, customer concerns about the near term growth opportunities due to our country’s level of debt and annual deficit, and the impact from regulatory reform. In an effort to utilize our excess liquidity, we introduced several loan promotions that generated our first year over-year increase in legacy loans in the past three years. The promotions helped generate a 3% organic loan growth. As previously mentioned, we utilized a portion of our excess capital to consummate two acquisitions that resulted in total loan growth of approximately 10%.These two acquisitions complimented our 2010 expansion into Missouri and Kansas by adding new locations in the Kansas City MSA; Sedalia, Missouri; and St. Louis, Missouri markets. Bottom line, while the economy remains sluggish, our asset quality, efficiency initiatives, loan growth, and acquisitions enabled us to achieve a 9% growth in earnings and 12% growth in EPS. The additional growth in EPS was driven by our Stock Repurchase Program, which resulted in 750,000 shares being repurchased at an average cost of $24 per share this past year. We continue to believe that our stock represents a good investment, thus J. Thomas May, Chairman & Chief Executive Officer [Photo of J. Thomas May] we plan to continue utilizing all profits in excess of dividends to repurchase shares in 2013. In addition, we are very proud of our dividend history, paying a dividend for 103 consecutive years. Currently our $.80 per share dividend produces a 3.4% annual return based on our most recent stock price. Recently, our Board of Directors approved an increase of $.01 per share or $.84 on an annualized basis, representing a dividend increase of 5%. Simmons First has expanded its footprint to 55 communities in Arkansas, Kansas and Missouri, serving those markets through 92 branch locations, more than 100 ATM’s and state of the art electronic banking. Simmons First is making it easy for our customers to “bank their way” whether in person, by ATM, online or on-the-go with our mobile banking products and services. In 2012, we introduced numerous loan specials and new innovative products and services such as mobile banking and mobile deposit. We truly are a community banking organization, committed to improving the quality of life in each of the communities we serve. We do so by encouraging our associates to get involved in their respective communities and we reinvest a portion of our profits in civic and community organizations that have shown they improve the quality of life. During 2012, our associates invested in excess of 30,000 hours to community service with a primary focus on making a difference. Our corporation and eight community banks contributed in excess of $1 million to various non-profit organizations to improve the quality of life. We are proud of our commitment to reward all of our stakeholders, and we believe that is why Simmons First is the bank of choice for so many people throughout our market areas. I would like to express my appreciation to our Board of Directors for executing one of the “Best Practices” in corporate governance; succession planning. Twenty-six years ago, I was given the opportunity to join Simmons First National Bank as President and Chief Executive Officer of our lead bank and President of the Simmons First National Corporation. Over that period we have grown from $500 million in assets and $3 million in profits to $3.5 billion in assets and $27 million in profits. This is a great example of what a team can accomplish. In 2011, my intentions to retire at the end of 2013 were announced. I have been blessed in so many different ways, and becoming a part of the Simmons First Team has been one of those blessings. I am very proud of our team and all they have accomplished for our stakeholders. I have valued the time working with a team that not only follows the “Do Right Rule” but, more importantly, they live it. p 2 [Map of Arkansas Kansas and Missouri showing banking offices] Total Assets $3.5 billion Stockholders' Equity $406 million Net Income $27.7 million Earnings per share Increase in EPS over 2011 11.6% P 3 As with all good things, if they are to continue, there must be change. Now is the time for that change, which is currently underway with this transition year. It is perfect timing and the Board of Directors, under the guidance of Dr. Harry Ryburn, a thirty-seven year veteran of the Board and Lead Director, executed what I believe is one of the most important director responsibilities in corporate governance — succession planning.It was a two-plus year process that culminated in the selection of George A. Makris, Jr. as my successor. In my opinion, the board chose the perfect person to lead our company through a very important period of time in banking. Mr. Makris is uniquely qualified to deal with regulatory reform, with increased emphasis on efficiency initiatives, growth through acquisitions, and the vision needed to enhance shareholder value with new products and services that will enhance noninterest income. Mr. Makris was chosen to be my successor because he knows our company, having served as a Director and Chairman of the Audit Committee for the past fifteen years, and he is well known by our team of leaders. He is a visionary, being a third generation businessman and he has led a highly successful family business for over twenty years. Mr. Makris joined the company on January 1, 2013, in a newly created position of CEO-Elect. He will spend one year in transition with me and will assume the position of Chairman and CEO on January 1, 2014. He is the right person at the right time, and will lead our team of exceptional bankers, whose talents were matched up with our needs of the future. The following individuals were promoted to their current positions as part of the overall succession plan: David Bartlett, President and Chief Banking Officer, overseeing all eight banks, and a member of our Corporate Board; Bob Fehlman, Senior Executive Vice President, Chief Financial Officer and Treasurer of Simmons First National Corporation; Marty Casteel, Chairman and Chief Executive Officer of Simmons First National Bank and Executive Vice President of the Corporation; and Craig Hunt, President of Simmons First National Bank and Chief Lending Officer of the Corporation. I think you will agree that 2012 has been a very busy year for your management team and Board of Directors. I am confident that Mr. Makris and I will work hard to make the transition transparent to our shareholders, customers, and associates. It is an exciting time in the life of Simmons First National Corporation, and as a shareholder, I can also say that the future is bright under the leadership of George Makris and his team. Thank you for your investment in our company and for your continued support. /s/ J. Thomas May J. Thomas May Chairman and Chief Executive Officer P 4 [Photo of Executives] Seated - Left to Right David Bartlett • George Makris • J. Thomas May • Bob Fehlman Standing - Left to Right Marty Casteel • Craig Hunt p 5 [Photo of Tree in Forest] Safety, soundness, longevity Financial p 6 Our Stability Simmons First was founded on sound, conservative business principles. Principles that have enabled us to weather uncertain times and continue to grow. These sound business principles along with strong asset quality, consistent organic growth and our outstanding team of associates are some of the reasons we have been able to survive and prosper for 110 years. Leadership An inspiring past, a healthy present and an exciting future characterize our company. A company built from strong leaders. Our recently announced succession plan continues this tradition of strong leaders. It is an exciting time in the life of our company and our new leadership team of experienced and talented bankers will take our company to a new level of performance. Strong Asset Quality ***** SFNC Peer Group ***** Non-performing Loans as a % of Loans 0.74% 1.42% Net Charge-offs as a % of Average Loans 0.26% 0.50% [1] Net Credit Card Charge-offs as a % of Credit Card Portfolio 1.50% 3.90% [2] [1]Publicly traded banks with assets of $2-$5 billion [2]Most recent published industry average Strength p 7 [Photo of man and women looking at a laptop computer] 55 Communities 92 Financial Centers 3 States – AR KSMO p 8 Convenience Simmons First continues to grow and expand our footprint, reaching new customers and bringing more convenience to our existing ones. Our expansive network of 92 financial centers and more than 100 ATM’s coupled with our state-of-the-art products makes us more convenient than ever. This convenience combined with our line of competitive products and exceptional quality customer service makes us an attractive choice for customers when looking for a financial institution that can serve their needs and allow them to bank their way. Building Relationships Innovation At Simmons First we are dedicated to our community banking philosophy of always meeting our customer’s needs.To do so we must provide exceptional service while offering the very latest in competitive products. We want to make it easy to Bank Your Way with innovative services such as Mobile Banking with Mobile Deposit, Text Banking, Bank Anywhere Online Banking and Telephone Banking. p 9 1,100 associates600 organizations55 communities [photo of house under constructions showing 5 men and 2 women as volunteers] 29,000 Volunteer Hours p 10 [photo of 11 hands stacked on each other] Serving our Community Banking Philosophy – Community You don’t stay in business for 110 years without being actively involved in the communities you serve and helping others along the way. In 2012, Simmons First had over 1,100 associates involved in more than 600 organizations in 55 communities, contributing over 29,000 volunteer hours. We appreciate the opportunity our customers give us to serve them. It is a privilege that we don’t take lightly and we are always focused on offering them the very best in competitive products and delivering unsurpassed quality customer service. We realize that we’re not just closing a home loan, we’re helping to fulfill a dream. We’re not just providing a business loan, we’re helping to build a future. Helping our customers with products and services that meet their needs and reach their financial goals is something we’re committed to doing each and every day. p 11 Simmons First National Corporation Board of Directors [photo of Board of directors including advisory directors] Seated Eugene Hunt * Harry L. Ryburn * J. Thomas May * George A. Makris, Jr. * Sharon L. Gaber, Ph.D. (left to Right) Standing Edward Drilling * Robert L. Shoptaw * Steven A. Cossé * William E. Clark, II * W. Scott McGeorge (left to right) Henry F. Trotter * Jerry Watkins Strong Regulatory Capital [Chart showing data below] Regulatory Regulatory Simmons First Minimum "Well-Capitalized" National Corporation Leverage Ratio 4.00% 5.00% 10.81% Tier 1 Capital Ratio 4.00% 6.00% 19.08% Total Risk Based Capital Ratio 8.00% 10.00% 20.34% p 12 William E. Clark, II George A. Makris, Jr. Advisory Director Chairman & Chief Executive Officer CEO-Elect Henry F. Trotter Clark Contractors, LLC Simmons First National Corporation President Trotter Auto Group Steven A. Cossé J. Thomas May President & Chief Executive Officer Chairman & Chief Executive Officer Consultant to the Board Murphy Oil Corporation Simmons First National Corporation Jerry Watkins Retired Executive Edward Drilling W. Scott McGeorge Murphy Oil Corporation President President AT&T Arkansas Pine Bluff Sand & Gravel Co. Sharon L. Gaber, Ph.D. Harry L. Ryburn, D.D.S. Provost & Vice Chancellor Retired Orthodontist For Academic Affairs University Of Arkansas Robert L. Shoptaw Chairman of the Board Eugene Hunt Arkansas Blue Cross and Blue Shield Attorney Hunt Law Firm Rewarding Shareholders Through Dividends 3.4% Consecutive years of per Share Annualized Annual return to paying dividends to Dividend Payment our Shareholders our Shareholders (beginning of 2013) (based on recent stock price0 p 13 Corporate Executive Officers Left to Right ***** Marty Casteel Executive Vice President & Secretary Bob Fehlman Senior Executive Vice President, Chief Financial Officer & Corporate Treasurer David Bartlett President & Chief Banking Officer Robert Dill Executive Vice President & Marketing Director 100 Years of Experience with Simmons First p 14 [photo of Messrs. Casteel, Fehlman, Bartlett and Dill] Shareholders may obtain a copy of the Company's annual report as filed with the securities and Exchange Commission (Form 10-K) by writing to Marty D. Casteel, Secretary, Simmons First National Corporation, P. O. Box 7009, Pine Bluff, Arkansas 71611-7009, or on the Company's website at simmonsfirst.com.Simmons First National Corporation is an Equal Opportunity Employer. p 15 Affiliate Executive Officers Seated – Left to Right ***** Barry Ledbetter President & CEO, Simmons First Bank of Northeast Arkansas Steve Trusty President & CEO, Simmons First Bank of Hot Springs Tom Spillyards CEO, Simmons First Bank of Northwest Arkansas Freddie Black Chairman & CEO, Simmons First Bank of South Arkansas Standing – Left to Right ***** Robert Robinson, IV President & CEO, Simmons First Bank of El Dorado Craig Hunt President,Simmons First National Bank Marty Casteel Chairman & CEO, Simmons First National Bank Brooks Davis President & CEO, Simmons First Bank of Searcy Ron Jackson Chairman & CEO, Simmons First Bank of Russellville A Network of8 Community Banks Total Assets in millions Simmons First National Bank $ (Pine Bluff, Little Rock, Ft. Smith, Kansas & Missouri) Simmons First Bank of Northeast Arkansas $ Simmons First Bank of Northwest Arkansas $ Simmons First Bank of El Dorado $ p 16 [photo of Affiliate Executive Officers] Total Assets in millions Simmons First Bank of South Arkansas $ Simmons First Bank of Russellville $ Simmons First Bank of Hot Springs $ Simmons First Bank of Searcy $ p 17 [Logo]Corporate Senior Management [photo of Corporate Senior Management] Seated – Left to Right Sharon Burdine Senior Vice President & Human Resources Director Glenda Tolson Executive Vice President, Operations Amy Johnson Senior Vice President & Assistant Marketing Director Standing – Left to Right Tina Groves Senior Vice President & Manager Corporate Audit & Compliance David Garner Senior Vice President, Controller & Chief Accounting Officer Lisa Hunter Senior Vice President, eBanking, Cash Management & Retail Delivery Kevin Archer Senior Vice President, Special Services p 18 SIMMONS FIRST NATIONAL CORPORATION Kevin J. Archer Senior Vice President, Special Services J. Thomas May Chairman & Chief Executive Officer Sharon K. Burdine Senior Vice President & Human George A. Makris, Jr. CEO-Elect Resources Director David L. Bartlett President & Chief Banking Officer Tina M. Groves Senior Vice President & Manager Robert A. Fehlman Senior Executive Vice President, Chief Corporate Audit & Compliance Financial Officer & Corporate Treasurer Lisa W. Hunter Senior Vice President, eBanking, Cash Marty D. Casteel Executive Vice President & Secretary Management & Retail Delivery Robert C. Dill Executive Vice President & Marketing Amy W. Johnson Senior Vice President & Assistant Director Marketing Director David W. Garner Senior Vice President, Controller & Chief Accounting Officer SIMMONS FIRST NATIONAL BANK David C. Bush Senior Vice President, Bank Card Marty D. Casteel Chairman & Chief Executive Officer Joel W. Cheatham Senior Vice President, Mortgage Banking N. Craig Hunt President & Corporate Chief Credit Officer Joe W. Clement, III President, Simmons First Trust Robert C. Dill Executive Vice President, Marketing Group Company, N.A. Glenda K. Tolson Executive Vice President, Secretary & Shirley E. Crow Senior Vice President, Manager of Cashier, Operations Group Loan Administration David Garner Senior Vice President, Controller Lisa W. Hunter Senior Vice President, Consumer Banking Craig S. Attwood Senior Vice President, Indirect Lending Banking Group W. Greg Bell Senior Vice President, Commercial Amy W. Johnson Senior Vice President, Marketing Group & Agriculture Loans Richard W. Johnson President, Simmons First Investment Group David W. Rushing Senior Vice President, Operations Group SIMMONS FIRST NATIONAL BANK REGIONS Arkansas Donald L. Britnell Paul S. Baker Springfield Missouri Region Central Arkansas Region Community Executive Senior Vice President Jefferson C. McNatt Steven C. Wade Community President Community Chairman Western Arkansas Region Cris D. Smith Michael F. Flynn Senior Vice President Joseph B. Renner C. Adam Mitchell Community President Senior Vice President Community Executive Salina Kansas Region Charles J. Brown Chris Yohe St. Louis Missouri Region Conway Arkansas Region Senior Vice President Community Executive Erik Beishir Ritchie D. Howell Community President Community President Kansas Wichita Kansas Region Patrick J. Anderson Andrea Scarpelli North Arkansas Region Kansas Chairman Community President Stephen J. Smith Community President Kansas City Kansas Region Missouri Patrick J. Anderson Larry L. Bates Kansas Chairman Missouri Chairman Simmons First Bank of El Dorado Simmons First Bankof Northwest Arkansas Robert L. Robinson, IV President & Chief Executive Officer Thomas W. Spillyards Chief Executive Officer L. S. Brown Senior Vice President Dennis H. Ferguson President A. J. Lockwood, Jr. Senior Vice President Linda A. Hankins Senior Vice President C. Jeremy Woody Senior Vice President Simmons First Bank of Hot Springs David L. Bartlett Chairman Simmons First Bank of Russellville Steven W. Trusty President & Chief Executive Officer Ronald B. Jackson Chairman & Chief Executive Officer Christopher W. White Senior Vice President R. Scott Hill Community President-Russellville Denton Tumbleson Community President-Clarksville Simmons First Bank of Northeast Arkansas Barry K. Ledbetter President & Chief Executive Officer Simmons First Bank of Searcy Wayne F. Bond Senior Vice President Brooks Davis President & Chief Executive Officer Kent P. Bridger Senior Vice President Matt Boyd Senior Vice President Tony L. Futrell Senior Vice President Jerry K. Morgan Senior Vice President Simmons First Bank of South Arkansas Freddie G. Black Chairman & Chief Executive Officer Tommy R. Jarrett President Linda S. Moreland Senior Vice President Teresa L. Wood Senior Vice President p 19 [Logo]Affiliate Board of Directors Simmons First National Bank Mark Shelton, III Western Arkansas Region Robert L. Robinson, IV Board of Directors President Advisory Board of Directors President & Chief Executive Officer M.A. Shelton Farming Simmons First Bank of El Dorado David L. Bartlett Company, Inc. Michael F. Flynn President & Chief Banking Officer Community President Floyd M. Thomas, Jr Simmons First National H. Ford Trotter, III Western Arkansas Region Partner Corporation General Manager Simmons First National Bank Thomas, Hickey Trotter Auto Group & Shepherd, LLP Attorneys Marty D. Casteel Joe S. Hiatt Chairman & Chief Executive Officer Advisory Directors Retired Banker/Rancher Larkin M. Wilson, III, D.D.S. Simmons First National Bank Robert E. Dreher, Jr. Dentist Partner Margie Hiatt Dean Chambliss Dreher & Sons Retired Banker Jennifer K. Wylie Owner President, The Eagle Foundation H & D Farms Clarence Roberts, III Sherman Hiatt Executive Advisor, Hope Landing Inc. Retired President Mayor N. Craig Hunt Roberts Brothers Tire City of Charleston Simmons First Bank of Hot Springs President Service, Inc. Board of Directors Simmons First National Bank Clay Hiatt Phyllis S. Thomas Investments Sara Barnett Met L. Jones, II Secretary/Treasurer CPA General Manager Harbor Oaks Joe Larkin Consultant Dickey Machine Works Pharmacist/Owner Advisory Director Emeritus Medi-Sav Pharmacy David L. Bartlett John Lytle, M.D.
